Name: Council Decision 2011/522/CFSP of 2Ã September 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: oil industry;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2011-09-03

 3.9.2011 EN Official Journal of the European Union L 228/16 COUNCIL DECISION 2011/522/CFSP of 2 September 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP concerning restrictive measures against Syria (1). (2) On 18 August 2011, the Union condemned in the strongest terms the brutal campaign that Bashar Al-Assad and his regime were waging against their own people which had led to the killing or injury of many Syrian citizens. The Union has repeatedly emphasised that the brutal repression must be stopped, detained protesters released, free access by international humanitarian and human rights organisations and media allowed, and a genuine and inclusive national dialogue launched. The Syrian leadership, however, has remained defiant with regard to calls from the Union as well as from the broad international community. (3) In this context, the Union has decided to adopt additional restrictive measures against the Syrian regime. (4) The restrictions on admission and the freezing of funds and economic resources should be applied to additional persons and entities benefiting from or supporting the regime, in particular persons and entities financing the regime, or providing logistical support to the regime, in particular the security apparatus, or who undermine the efforts towards a peaceful transition to democracy in Syria. (5) In addition, the purchase, import or transport from Syria of crude oil and petroleum products should be prohibited. (6) In this regard, it should be noted that a partial suspension of the Cooperation Agreement between the European Economic Community and the Syrian Arab Republic (2) has been decided by the Council in its Decision 2011/523/EU of 2 September 2011 (3), HAS ADOPTED THIS DECISION: Article 1 Council Decision 2011/273/CFSP is hereby amended as follows: (1) the following Articles are added: Article 2a 1. The purchase, import or transport from Syria of crude oil and petroleum products shall be prohibited. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, related to the prohibitions referred to in paragraph 1. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. Article 2b The prohibitions set out in Article 2a shall be without prejudice to the execution, until 15 November 2011, of obligations provided for in contracts concluded before 2 September 2011.; Article 4a No claims, including for compensation or any other claim of this kind, such as a claim of set-off or a claim under a guarantee, in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures covered by this Decision, shall be granted to the designated persons or entities listed in the Annex, or any other person or entity in Syria, including the Government of Syria, or any person or entity claiming through or for the benefit of any such person or entity.; (2) Article 3(1) is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons responsible for the violent repression against the civilian population in Syria, persons benefiting from or supporting the regime, and persons associated with them, as listed in the Annex.; (3) Article 4(1) is replaced by the following: 1. All funds and economic resources belonging to, or owned, held or controlled by, persons responsible for the violent repression against the civilian population in Syria, persons and entities benefiting from or supporting the regime, and persons and entities associated with them, as listed in the Annex, shall be frozen.; (4) the following points are added to Article 4(3): (e) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, or evacuating foreign nationals from Syria; (f) to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, in so far as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation.. Article 2 The persons and entities listed in the Annex to this Decision shall be added in the list set out in the Annex to Decision 2011/273/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 2 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. (2) OJ L 269, 27.9.1978, p. 2. (3) See page 19 of this Official Journal. ANNEX Persons and entities referred to in Article 2 A. Persons Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing 1. Fares CHEHABI (Fares SHIHABI) President of Aleppo Chamber of Industry. Provides economic support for the Syrian regime. 2.09.2011 2. Emad GHRAIWATI President of the Damascus Chamber of Industry (Zuhair Ghraiwati Sons). Provides economic support for the Syrian regime. 2.09.2011 3. Tarif AKHRAS Founder of the Akhras Group (commodities, trading, processing and logistics), Homs. Provides economic support for the Syrian regime. 2.09.2011 4. Issam ANBOUBA President of Issam Anbouba Est. for agro-industry. Provides economic support for the Syrian regime. 2.09.2011 B. Entities Name Identifying information Reasons Date of listing 1. Mada Transport Subsidiary of Cham Holding (Sehanya Daraa Highway, PO Box 9525, tel: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 2. Cham Investment Group Subsidiary of Cham Holding (Sehanya daraa Highway, PO Box 9525, tel: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 3. Real Estate Bank Insurance Bldg- Yousef Al-azmeh sqr. Damascus P.O. Box: 2337 Damascus Syrian Arab Republic Phone: (+963) 11 2456777 and 2218602 Fax: (+963) 11 2237938 and 2211186 Bank's e-mail: Publicrelations@reb.sy, Website: www.reb.sy State-owned bank providing financial support for the regime. 2.09.2011